UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6700


RAYSHAWN R. WILLIAMS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00422-RBS-DEM)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rayshawn R. Williams, Appellant Pro Se. Virginia Bidwell Theisen,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rayshawn R. Williams seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.                  The

district court referred this case to a magistrate judge pursuant

to   28     U.S.C.   § 636(b)(1)(B)    (2012).       The    magistrate     judge

recommended that relief be denied and advised Williams that failure

to file timely objections to this recommendation would waive

appellate     review   of   a    district   court   order       based   upon   the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.               Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140 (1985).       Williams has waived appellate review by failing

to   file    objections.        Accordingly,   we   deny    a   certificate     of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        DISMISSED




                                       2